Citation Nr: 1425114	
Decision Date: 06/04/14    Archive Date: 06/16/14

DOCKET NO.  12-29 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona

THE ISSUES

1.  Entitlement to service connection for gout.

2.  Entitlement to service connection for a lumbar spine disorder.

3.  Entitlement to nonservice-connected pension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel
INTRODUCTION

The Veteran served on active duty from November 1991 to March 1996.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In February 2013, the Veteran testified before the undersigned at the RO.  A transcript of the hearing is associated with the Veteran's Virtual VA claims file and has been reviewed by the Board.  The Virtual VA claims file and Veterans Benefits Management System electronic file otherwise contain only evidence that is duplicative of the evidence contained in the paper claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to nonservice-connected pension is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

On February 28, 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of the appeal as to the issues of entitlement to service connection for gout and a lumbar spine disorder is requested.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the appellant with regard to the claim of entitlement to service connection for gout have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria for withdrawal of an appeal by the appellant with regard to the claim of entitlement to service connection for a lumbar spine disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn the appeal as to the claims of entitlement to service connection for gout and a lumbar spine disorder, and hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to these issues, and they are dismissed.


ORDER

The appeal as to entitlement to service connection for gout is dismissed.

The appeal as to entitlement to service connection for a lumbar spine disorder is dismissed.


REMAND

The claim of entitlement to nonservice-connected pension must be remanded to request the records from his 2010 claim for Social Security Administration (SSA) benefits.  In addition, the Veteran referred to specific medical records during his hearing, but the identifying information was inaudible when the recording was transcribed.  Although it is not completely clear, it appears that the Veteran was referring to a private facility.  The Veteran's VA treatment records from the Phoenix VA Medical Center (MC) are already associated with the claims file.  Therefore, on remand, the Veteran should be given the opportunity to identify any outstanding medical records.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment. After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding VA medical records.  

2.  The AOJ should obtain a copy of any decision to grant or deny SSA benefits to the Veteran and the records upon which that decision was based and associate them with the claims file.  

If the search for such records has negative results, the claims file should be properly documented as to the unavailability of those records.

3.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

4.  When the development requested has been completed, the case should be reviewed on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


